DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 24 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. During the last rejection, 09/28/2020, Examiner objected to claims 6, 13, 15, 27-29 and 32 as allowable but depending on rejected claims. Examiner further pointed out that the claims will be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. However, the amendment fails to incorporate the allowable subject matter within the objected claims in combination with the limitation of the rejected claim 1. Similarly, claims 24 and 27 are both rejected based on similar argument to claim 1. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 recites the limitation "the first direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim later recites “a first direction” in lines 10, and it’s not clear as to if “the first direction” recited earlier is the same or different from “a first direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (JP 2006054730) in view of Ho et al. (KR20120086842).
	Regarding claim 1:
	Manabe et al. disclose a lensed antenna (in Fig. 6), comprising: an array of a plurality of radiating units (20) that are spaced apart from one another in a longitudinal direction (along FL) and a lens (60) 
	Manabe et al. is silent on that each include a first radiating element and a second radiating element that is arranged proximate to the first radiating element, the first radiating element comprising a first pair of crossed dipoles that are spaced apart from each other and the second radiating element comprising a second pair of crossed dipoles, wherein a center-to-center distance between the first radiating element and the second radiating element of a first of the radiating units is in a range from about 80 mm to about 100 mm.
	Ho et al. disclose (in Figs. 1 and 3) each [of plurality of radiating units] include a first radiating element (110) and a second radiating element (130) that is arranged proximate to the first radiating element (110), the first radiating element (110) comprising a first pair of crossed dipoles (110b and 110c) that are spaced apart from each other and the second radiating element (130) comprising a second pair of crossed dipole (claim 6) wherein a center-to-center distance between the first radiating element (110) and the second radiating element (130) of a first of the radiating units is in a range from about 80 mm to about 100 mm (Para. 11 and 12).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the a spacing between the radiating elements as taught by Ho et al. into the antenna array device of Manabe et al. for the benefit of improving isolation characteristic between each polarization and reducing the influence of side lobes (Para. 6) to increase efficiency of the antenna system.
	Regarding claim 4:
	Manabe as modified disclose (in Fig. 6) the lens (60) comprises a cylindrical lens having a lens longitudinal axis (along FL).
	Regarding claim 7:
Manabe as modified disclose first and second radiating elements (20) alternate along a length of the array (See the Fig.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (JP 2006054730) in view of Ho et al. (KR20120086842) as applied to claim 1, and further in view of Matitsine (US 20150091767).
	Regarding claims 9 and 10:
	Manabe as modified is silent on that a -12 dB azimuth beam width variation of the antenna at a frequency range from 1.7 GHz to 2.7 GHz is greater than about two degrees and less than about five degrees as required by claim 9; and a -12 dB azimuth beam width of the antenna at a frequency range from 1.7 GHz to 2.7 GHz ranges from about 55 degrees to about 68 degrees as required by claim 10.
Matitsine et al. disclose a -12 dB azimuth beam width variation of the antenna at a frequency range from 1.7 GHz to 2.7 GHz is greater than about two degrees and less than about five degrees (Para. 0058, Lines 26-28); a -12 dB azimuth beam width variation of the antenna at a frequency range from 1.7 GHz to 2.7 GHz ranges from about 55 degrees to about 68 degrees (Para. 0058, Lines 26-28, Para. 0062, Lines 6-15).
Accordingly, it would have been an obvious matter of design consideration to design an antenna lens having properties to achieve a -12 dB azimuth beam width (Para. 0058, Lines 3-7), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 24-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (JP 2006054730) in view of Ho et al. (KR20120086842) and Breed (US Pat. 5489914).
	Regarding claim 24:
	Manabe et al. disclose a lensed antenna (in Fig. 6), comprising: an array (see Fig.) that includes a plurality of radiating units (20) that are spaced apart from one another in a longitudinal direction (along FL), each of the plurality of radiating units (defined by 20), and a lens (60) positioned to receive electromagnetic radiation (see the Fig.) from the plurality of radiating [units] (20).
	Manabe et al. is silent on that comprising a first linear polarized radiating element and a second linear polarized radiating element that is arranged proximate to the first linear polarized radiating element, wherein the first linear polarized radiating element comprises a box-style radiator that includes four 
	Ho et al. disclose plurality of radiating units comprising a first linear polarized radiating element (110) and a second linear polarized radiating element (130) that is arranged proximate to the first linear polarized radiating element (110), wherein the first linear polarized radiating element (110) comprises a box-style radiator (defined as square, Para. 26) that includes four dipoles (See Figs. 1-3) arranged in a square (claim 6) and the second linear polarized radiating element (130), that are adjacent a perimeter of the box-style radiator (define by 110), wherein the first linear polarized radiating element (110) is operable to resonate at a first frequency and a combination of the first linear polarized radiating element (110) and the second linear polarized radiating element (130) is operable to resonate at a second frequency that is different from the first frequency; wherein the first frequency is at a low end of a broadband frequency range, and wherein the second frequency is at a high end of the broadband frequency range (See Abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the radiating elements and arrangement taught by Ho et al. into the antenna array device of Manabe et al. for the benefit of improving the gain and the multipath fading characteristics of the base station antenna (Para. 0016).
	Manabe as modified is silent on that the second linear polarized radiating element comprises a parasitic radiator that includes parasitic elements.
	Breed discloses (in Fig. 19) the first linear polarized radiating element (1) comprises a dipole (See Fig.) and the second linear polarized radiating element (2) comprises a parasitic radiating element (See Fig.)

	Regarding claim 25:
	Manabe as modified disclose first electromagnetic radiation (BEAM 1) that exits the lens (30) that corresponds to the first frequency (e.g., 0.79-0.96 GHz; Para. 0062, Lines 6-8) comprises a first electric field aperture and second electromagnetic radiation (BEAM 2) that exits the lens (30) that corresponds to the second frequency (e.g. 1.7-2.7 GHz; Para. 0062, Lines 6-8) comprises a second electric field aperture that is different from the first electric field aperture (See Fig. 1 b); 
	Regarding claims 26 and 33:
	Manabe as modified is silent on that an aperture ratio of the first electric field aperture to the second electric field aperture is related to a frequency ratio of the second frequency to the first frequency a constant of proportionality that is between 0.8 and 1.2 as required by claim 26; an aperture ratio of the first electric field aperture to the second electric field aperture is proportionally related to a frequency ratio of the second frequency to the first frequency as required by claim 33.
	Accordingly, it would have been an obvious matter of design consideration to achieve a frequency ratio of Matitsine et al. to be between 08 and 1.2 by selecting appropriate resonant wavelength of the radiating element of the similar but inversed ratio, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (JP 2006054730) in view of Ho et al. (KR20120086842) and Matitsine et al. (US 20150091767).
Regarding claim 27:
	Manabe et al. disclose a lensed antenna (in Fig. 6), comprising: an array of a plurality of radiating units (20) that are spaced apart from one another in a longitudinal direction (along FL), and a lens (60) 
Manabe et al. is silent on that each include a first radiating element and a second radiating element that is arranged proximate to the first radiating element, the first radiating element comprising a first crossed dipole and the second radiating element comprising a second crossed dipole that is spaced apart from the first crossed dipole in a direction that is orthogonal to the first direction: and the lens comprising a spherical lens array that includes a plurality of spherical lenses that are arranged adjacent one another in a first direction, wherein the first crossed dipole and the second crossed dipole are adjacent a corresponding one ones of the plurality of spherical lenses.
	Ho et al. disclose that each [of plurality of radiating units] include a first radiating element (110) and a second radiating element (130) that is arranged proximate to the first radiating element (110), the first radiating element (110) comprising a first crossed dipole (110b) and the second radiating element (130) comprising a second crossed dipole (claim 6; Para. 11 and 12) that is spaced apart from the first crossed dipole (110b) in a direction that is orthogonal to the first direction (along the base plate plane).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the a spacing between the radiating elements as taught by Ho et al. into the antenna array device of Manabe et al. for the benefit of improving isolation characteristic between each polarization and reducing the influence of side lobes (Para. 6) to increase efficiency of the antenna system.
	Manabe as modified is silent on that the lens comprising a spherical lens array that includes a plurality of spherical lenses that are arranged adjacent one another in a first direction, wherein the first crossed dipole and the second crossed dipole are adjacent a corresponding one ones of the plurality of spherical lenses.
Matitsine et al. disclose (in Figs. 1b, 5c, 12 and 13) the lens (1220) comprising a spherical lens array (shown in Fig. 1b, item 43 and Fig. 12) that includes a plurality of spherical lenses (see Figs.) that are arranged adjacent one another (radially) in a first direction (along the base plate plane, 20), wherein the first crossed dipole (20a) and the second crossed dipole (20b) are adjacent a corresponding one ones of the plurality of spherical lenses (43).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






BJ

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845